The opinion of the court was delivered by
Graves, J.:
This is an action upon an administrator’s; bond to recover insurance money received upon the life of John H. Hunt, and used as a part of his, estate. The *666widow is dead; the plaintiffs are the children of John H. Hunt, deceased. It is claimed that this money belongs exclusively to the children of Hunt, and is no part of the estate of the insured, and that neither the administrator nor the probate court has any right to assume control of or to exercise any dominion over it.
On the 2d day of December, 1897, at Burlington, Iowa, John H. Hunt joined the association known as the Merchants’ Life Association, located at that place. He thereby became a member of that association, with his life insured in the sum of $2000. It was an insurance association organized upon the mutual plan. Hunt died intestate, April 30, 1907, at Gas, Allen county, Kansas, leaving three minor children as his sole heirs at law, his wife having died before he did. John D. Remsberg was duly appointed administrator of Hunt’s estate, and duly qualified and entered upon his duties as such. In May following he collected the $2000 insurance money from the association and reported it to the probate court.
When John H. Hunt received his certificate of membership he named as beneficiary his wife, Martha Elizabeth Hunt, who, on February 26, 1900, died at their home in Packwood, Iowa, where they resided when the insurance was obtained. A few years afterward the family removed to Allen county, Kansas, where they resided until the death of the insured.
There is a provision in the certificate of membership which reads: “In the event of the death of the beneficiary prior to that of the member, or in case none is named, the benefit then to be payable to the legal representative of the deceased member.” No other beneficiary was named by Hunt after the death of his wife, although he had a right to make such an appointment at any time after her death.
The administrator, under the directions and orders of the probate court, paid the proceeds of the insurance certificate to the creditors of Hunt’s estate, to the *667.•amount of $1500. Defendants J. S. Christian and T. J. -Anderson are sureties on the administrator’s bond. It is contended by the plaintiffs that the proceeds of the •certificate belong exclusively to the legal representatives, of John H. Hunt, and that his children are such .legal representatives, while it is contended by the defendants that the legal representative is the administrator, John D. Remsberg; and this constitutes the ¡sole question in controversy.
The question as to who constitutes the legal representative of the holder of an insurance policy is not very well settled. The proper interpretation seems to ■depend upon the context of the instrument where the term is used and the surrounding circumstances. In the case of Griswold v. Sawyer et al., 125 N. Y. 411, it was held, as summarized in 28 L. R. A. 383:
“The words ‘legal representatives’ mean, ordinarily, ■executors or administrators, and that meaning will be •attributed to them in any instance unless there be facts ■existing which show that the words were not used in their ordinary sense, but to denote some other and different idea. The facts in this case are not sufficient to ■change the ordinary meaning of this language, and we therefore must attribute to the insured an intention in conformity to the ordinary meaning given to those words.”
In Cox v. Curwen, 118 Mass. 198, the syllabus reads:
“A by indenture conveyed all the property inherited from his father to B in trust to retain and hold it ■during the life of A, to convert the real estate into personalty, to render accounts to him annually, and to pay to him from time to time the income, and, if necessary, part of the principal at the discretion of the trustee, for the benefit of A and his daughter, and after his death to transfer all the estate then remaining to his ‘legal representatives.’ Held,, that there was nothing in the indenture to show that the words ‘legal representatives’ were intended to have other than their ordinary meaning, ‘executors and administrators,’ and, A having devised the residue of the estate, that the trust *668estate should be conveyed by B to A’s executor, to be distributed according to the terms of the will.”
The second paragraph of the syllabus in the case of Johnson et al. v. Van Epps, 110 Ill. 551, reads:
“The words ‘legal representatives/ in a policy of insurance, as designating the beneficiaries, when there is nothing in the context or surrounding circumstances to indicate a contrary intention, mean ‘executors or administrators.’ A policy of insurance payable to the legal representatives of the assured is the same as if made payable to himself.”
In the case of Lodge v. Weld, 139 Mass. 499, it was said:
“There can be no doubt that the ordinary meaning of the term ‘legal representatives’ is executors and administrators. (Cox v. Curwen, 118 Mass. 198; Price v. Strange, 6 Madd. 159.) In wills the term may mean whatever the testator intended; but if the meaning is not controlled by the context, it means executors or adminisrators.” (p. 504.)
In volume 5 of Words and Phrases Judicially Defined (p. 4077) the case of Geoffroy v. Gilbert, 36 N. Y. Supp. 884, is summarized as follows:
“Primarily the words ‘legal representatives’ signify the executors or administrators of a deceased person. They, however, have been construed to refer to blood relations as heirs or next of kin, and are held to mean that class of persons where the circumstances indicate such intention, and where a father took out a life policy payable to his daughter four years old or her legal representatives, and she married and died before her father, her husband is not entitled to the proceeds of the policy.”
The ordinary meaning of the words “legal representative” is executors and administrators, and they will be given this meaning where there is nothing in the instrument in which they are used to indicate an intention to use them in any other sense. (Cox v. Curwen, 118 Mass. 198; Lodge v. Weld, 139 Mass. 499; Johnson et al. v. Van Epps, 110 Ill. 551.)
*669The insured in this case named his wife as beneficiary. After she died there remained three small children, and he might at any time for several years thereafter have named some other person, but did not do so. It must be assumed that he knew of this condition in his certificate and failed to appoint another beneficiary for some reason satisfactory to himself, but which is not clearly expressed. He evidently thought that a beneficiary and a legal representative were not persons belonging to the same class or they would not have been mentioned as they were in the certificate, which says if there be no beneficiary the money shall go to the legal representative of the deceased member. It would have been very easy to change the words “legal representative” to “children,” if that had been the desire, and then the intent would have been unmistakable. It seems unreasonable to assume that Hunt was familiar with the narrow margin of difference between these phrases, and how by interpretation they could be made to mean the same thing or otherwise. It seems more reasonable to assume that if he so understood he would have been sufficiently solicitious for his children to have made his meaning clear. We do not know why he neglected to appoint another beneficiary. We only know that he allowed to stand unchanged language which in its ordinary meaning justified the interpretation placed upon it by the insurance company when it paid the money, and by the administrator and the probate judge who officially exercised jurisdiction over it.
The ordinary meaning of the language used would lead to this conclusion, and we are unable to find anything either in the instrument where this language is used or elsewhere in the case which to our minds shows any other intent. The judgment is reversed, with direction to enter costs in favor of the defendants.